DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  the feature, “said projection” lacks a proper antecedent basis.  If the feature is intended to be the projection introduced in Claim 2, an antecedent basis must be provided in Claim 1.  Appropriate correction is required.
Claims 5 and 9 are objected to because of the following informalities:  The feature, “sighting aid” lacks a proper antecedent basis.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method for aiming an archery bow. The claims are recognized as being directed to a process, which qualifies as one of the four categories of subject matter eligible for patenting.  Step 2A, prong 1, requires consideration as to whether the claims recite a judicial exception.  In this case, the claims are directed to an abstract idea in that the claims are directed to a method of organizing human activity comprising managing personal 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behr, U.S. Patent Application No. 2009/0307914, in view of Griz, U.S. Patent No. 4,539,970.  As to Claim 1, Behr teaches a method of aiming an archer bow comprising providing a bow (12) having a frame (14) and a bowstring (16), paragraph 0023.  A nose button (26) may be installed at a first point along the bowstring, paragraph 0023.  Behr teaches drawing the bowstring to a depth of draw, paragraph 0009, noting a fully drawn position, and raising the bow so that a nose button touches a user’s nose, paragraphs 0024 and 0029.  Behr is silent as to the nose button having a projection.  Griz teaches a nose button (12, 14), Col. 1, ln. 32-34.  The nose button includes a projection (14) intended to touch a user’s face, Col. 1, ln. 41-45.  It would  have been obvious to one of ordinary skill in the art at the effective filing date to provide Behr with a projection on the nose button, as taught by Griz, to provide Behr with a narrow point of contact with the nose, to yield the predictable result of more accurately discerning the consistent draw depth.  As to Claim 2, Behr teaches that the nose button may comprise a tube body, see Figure 3.  Griz teaches that a nose button may comprise a projection (14) extending radially from the body, As to Claim 5, Behr teaches that a sighting aid may be provided, which may be a loop (22) mounted on a bow frame, paragraph 0023.  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behr, in view of Griz, as applied to claim 1 above, and further in view of Opal, U.S. Patent No. 3,942,507.  Behr, as modified, substantially shows the claimed limitations, as discussed above.  Behr, as modified, is silent as to an angularly spaced-apart array of projections.  Further, Griz teaches that a projection may have a tip residing in a plane perpendicular to a longitudinal axis of a tube body, see Figure 1, noting that a longitudinal axis of a tube body extends perpendicular to the drawing sheet and that the projection resides in a plane defined by the drawing sheet.  Opal teaches a nose button (16) having a tubular body with an angularly spaced-apart array of a plurality of projections having tips with center portions residing in a plane perpendicular to a longitudinal axis of the tube body, Col. 2, ln. 63-67 and see drawing below.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Behr, as modified, with an angularly spaced array of projections, having tips all residing in a plane perpendicular to a longitudinal axis of the tube body, as taught by Griz and Opal, to provide Behr, as modified, with at least one projection tip positioned to contact a user, to yield the predictable result of allowing the nose button to make contact regardless of orientation on the bowstring.  

    PNG
    media_image1.png
    322
    376
    media_image1.png
    Greyscale

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behr, in view of Griz, as applied to claim 1 above, and further in view of Burdick, U.S. Patent No. 5,205,267.  Behr, as modified, substantially shows the claimed limitations, as discussed above.  Behr, as modified, is silent as to a draw stop.  Burdick teaches that a depth of draw may be controlled by a draw stop (46), Col. 4, ln. 56-59.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Behr, a modified, with a draw stop, as taught by Burdick, to provide Behr, as modified, with a limiter on the draw depth, to yield the predictable result of facilitating repeatable draw depth. 
Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behr, in view of Griz, as applied to claim 1 above, and further in view of Marling, U.S. Patent Application No. 2016/0223297.  Behr, as modified, substantially shows the claimed limitations, as discussed above.  As to Claim 6, Behr, as modified, does not specifically set forth the step of nocking an arrow before drawing the bowstring.  Marling teaches steps for shooting an arrow including nocking an arrow to a bowstring before drawing the bowstring, paragraph 0006.  It As to Claim 8, Marling teaches that aiming an archery bow may include touching a portion of the bowstring to portions of an archer’s head, noting chin, cheek, and ear, paragraph 0010.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Behr, as modified, with the step of touching a portion of the bowstring to a portion of an archer’s head, as taught by Marling, to provide Behr, as modified with a step to establish a consistent feel of the bowstring in a consistent position.  Behr, as modified, discloses the claimed invention except for specifying the forehead portion of the head and except for providing the step before drawing the bowstring.  It would have been obvious to one of ordinary skill in the art at the effective filing date to include a step of touching a portion of the bowstring to an archer’s forehead before drawing the bow, since applicant has not disclosed that the step solves a stated problem or serves a particular purpose and it appears that the steps of aiming an archery bow could be performed equally well by touching a portion of the bowstring to another portion of an archer’s head, while the bowstring is drawn. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behr, in view of Griz, as applied to claim 1 above, and further in view of Garvison, U.S. Patent No. 4,981,128.  Behr, as modified, substantially shows the claimed limitations, as discussed above. Behr, as modified, is silent as to a wrist release.  Garvison teaches that aiming an archery bow may comprise the step of engaging a wrist release before drawing the bowstring, Col. 2, ln. 9-12 and Col. 3, ln. 7-8.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Behr, as modified, with a wrist release engaged to a bowstring before .  
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behr, in view of Griz, as applied to claim 1 above, and further in view of Saunders, U.S. Patent No. 4,563,821.  Behr, as modified, substantially shows the claimed limitations, as discussed above.    Behr, as modified, is silent as to a peep sight and sighting aid aligning with an archer’s line of sight.  Saunders teaches that a raised archery bow may include a bowstring comprising a peep sight (20) and a sighting aid (76) aligned with an archer’s line of sight, which passes through the peep sight, Col. 7, ln. 3-7 and see Figure 2.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Behr, as modified, with a peep sight on a bowstring and a sighting aid on a bow aligning with a line of sight including the peep sight, as taught by Saunders, to provide Behr, as modified, with a known substitute archery sighting arrangement.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        12 January 2022